Citation Nr: 1237046	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-50 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1983 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which continued a 20 percent disability rating for the Veteran's left shoulder disorder.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

In an April 2011 decision, the Board expanded the Veteran's appeal to include the issue of entitlement to a total disability rating based on individual unemployability (TDIU), consistent with Veteran's allegations and governing legal precedent.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations, and also denied a TDIU.

The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties to the appeal (the Veteran, through an attorney, and a representative from VA General Counsel) filed a Joint Motion for an Order Vacating and Remanding the Board of Veterans' Appeals Decision, in Part (Joint Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations.  In so doing, the parties observed that the Veteran was not challenging the Board's denial of a TDIU, and that that issue should be considered abandoned.  The Court granted the Motion later that month.


FINDINGS OF FACT

1.  The Veteran is right handed; the left upper extremity is the minor extremity.

2.  The Veteran's left shoulder arthropathy with recurrent dislocations is manifested by painful motion to slightly above shoulder level, X-ray evidence of degenerative changes, guarding of movement, and episodes of dislocation.  There is no ankylosis or loss of the head of the humerus.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5010, and 5200 to 5203 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his left shoulder disorder is more disabling than indicated by the VA examination report or outpatient treatment records.  He alleges that there is a disproportionate impact on his occupational functioning.  At the October 2010 hearing, he stressed his difficulty in reaching or lifting.  He reported that due to pain, he missed a lot of days of work, and had lost jobs as a result.  He did not allege recent worsening of his disability.

Factual Background

Service treatment records show that the Veteran injured his left shoulder while "horse playing" in March 1984.  Particularly, X-ray examination revealed an anterior dislocation of the left shoulder.  Subsequent service treatment records show complaints regarding the left shoulder dislocation.  Service treatment records also note that the Veteran is right handed.

The Veteran submitted a claim for service connection for a left shoulder disorder in October 1985 and by rating decision dated in February 1986 the RO granted service connection for history of recurrent dislocation of left shoulder, assigning a noncompensable disability rating effective March 21, 1985, the day after the Veteran's discharge from military service.  Subsequently, by rating decision dated in May 1988 the RO increased the rating for the left shoulder to 20 percent effective March 14, 1988, the date of the Veteran's claim for an increased rating.  This 20 percent rating was continued by rating decision dated in February 2003.  In January 2009 the Veteran submitted the current claim for an increased rating for his left shoulder disorder.     

Evidence relevant to the current level of severity of the Veteran's left shoulder disorder includes VA treatment records dated through July 2009 and a VA examination date in May 2009.  Specifically, VA treatment records reveal ongoing complaints of left shoulder problems.  In October 2006, the Veteran reported that his left shoulder "pops in and out all the time."  X-rays showed degenerative changes and flattening of the humeral head.  Calcification or a loose body was indicated.  In July 2008, the Veteran reported his shoulders were bothering him; the prior month his complaints had been limited to the hips, legs, and low back.  He reported some problems putting a shirt on over his head.  There was no joint tenderness on the left, but impingement and bottle cap signs were positive.  X-rays in August 2008 also showed a possible loose body or irregularities at the edge of the structure.

An orthopedic consultation was conducted in December 2008.  At that time the Veteran complained of recurrent left shoulder dislocations.  He experienced a feeling of "popping out" of the socket.  He would reduce the dislocations himself without medical care.  The occurrences were most common at night.  Physical examination showed abduction and flexion to 110 degrees each.  There was 1+ laxity of the joint anteriorly and posteriorly.  Impingement signs and apprehension testing were positive.  Physical therapy was recommended.  

A magnetic resonance imaging (MRI) scan with contrast was performed in February 2009.  The arthrography did not show any subdeltoid extravasion.  Significant degenerative changes were seen, as well as loose bodies, lesions, and increased capsular volume.  The reviewing doctor noted that impingement symptoms were lessened.  Surgery was not recommended.  Joint tenderness was noted in April 2009.

A VA examination was performed in May 2009.  The examiner verified that the Veteran is right handed.  The Veteran reported that he had daily left shoulder pain that comes and goes.  The duration varied.  He experienced popping, but no swelling or grinding.  He had several dislocations in the past that he reduced himself; he tried to avoid using the left arm because it dislocated so easily.  He had difficulty working overhead.  The Veteran reported that he was unemployed, but stated that it was not due to his shoulder problem.  On physical examination, there was mild pain of the left shoulder with palpation.  Strength was 5/5.  Flexion and abduction were each to 110 degrees.  Internal rotation was to 60 degrees, and external rotation was to 90 degrees.  There was pain with all movements, but no additional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays showed a Hill-Sachs deformity, a Bankart deformity due to multiple prior dislocations, mild acromioclavicular joint arthropathy, and narrowing of the glenohumeral joint with osteophyte formation.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

There are several options for evaluation of a shoulder disability.  DC 5200, for ankylosis of the scapulohumeral joint, is not applicable, as there is no evidence of ankylosis of the left shoulder.  Significantly, the Veteran has retained some degree of movement of the left shoulder joint.  

DC 5201 rates shoulder disability based on the degree of motion of the arm relative to the side; no compensable rating is available for any movement above shoulder level.  Shoulder level is considered to be 90 degrees from the side of the body.  All examiners have noted range of motion of the left arm to be above that height in flexion and abduction, even upon consideration of additional functional impairment due to pain, weakness, fatigue, lack of endurance, or incoordination.  Noted difficulty with overhead reaching still encompasses motion above shoulder level.  The Veteran's range of motion to 110 degrees does not meet the criteria for assignment of the next higher, 30 percent evaluation under DC 5201, which is assignable for limitation of motion to 25 degrees from the side for the minor extremity.

DC 5203, for impairment of the clavicle or scapula, does not contemplate assignment of any evaluation in excess of 20 percent, and therefore need not be considered in the context of the claim for increased evaluation.

The Veteran is currently evaluated under DC 5202, for other impairment of the humerus.  A 20 percent evaluation is assigned under this DC for recurrent dislocations of the scapulohumeral joint.  The frequency of the dislocations and scope of guarding of arm movements is not relevant because the extremity involved here is the nondominant, or minor, one.  Higher evaluations are available when there is impairment of the humeral head.  Complete loss of the head, or flail shoulder, is rated 70 percent disabling.  Nonunion at the humeral head, or a false flail joint, is rated 50 percent disabling.  A 40 percent evaluation is assigned for fibrous union of the humeral head.

There is no finding of abnormally loose movement indicating a flail joint, nor does the Veteran allege such movement.  The head of the humerus is intact, as shown on repeated X-rays.  There is no finding or indication of nonunion of the humeral head, nor is any fibrous growth shown on repeated testing.  At most, a Hill-Sachs lesion, indicating a compression fracture of the head, is present.  Dorland's Illustrated Medical Dictionary 1018 (30th Ed. 2003).  This flattening of the humeral head is not the functional equivalent of fibrous union of the humeral head.  Thus, an increased evaluation is not warranted under DC 5202.

In the Joint Motion filed with the Court in February 2012, the parties to the appeal agreed that the Board had failed to discuss in its April 2011 decision whether the Veteran was entitled to a separate rating for arthritis of the left shoulder, pursuant to 38 C.F.R. § 4.71a, DC 5003, in addition to the 20 percent rating already assigned under 38 C.F.R. § 4.71a, DC 5010-5202.  The parties observed that the record suggested that the Veteran had arthritis in his left shoulder, and that limitation of motion of the shoulder had also been shown.  The case was remanded for the Board to address the matter pursuant to the Court's decision in Esteban v. Brown, 6 Vet. App. 259 (1994).

VA regulation provides that the evaluation of the same disability or manifestation(s) under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  The rationale behind this "rule against pyramiding" is that a claimant should not be compensated twice (or more) for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).

In Esteban, the appellant had four scars on his face as a result of a motor vehicle accident in service, and had been assigned a 10 percent disability rating under former 38 C.F.R. § 4.118, DC 7800 (disfiguring scars).  A VA examination indicated that the appellant had injury to facial muscles, pain on the right side of the face, and disfigurement.

On appeal, the Board determined that the appellant's scars might also have been properly evaluated under two additional diagnostic codes; former DCs 7804 (painful scars) or 5325 (facial muscle injury).  However, the Board determined that the appellant was entitled to only one 10 percent disability rating, not three separate 10 percent disability ratings (to be combined under § 4.25), because " 'the evidence of record shows that the residual of an injury to the right side of the veteran's face is compatible with, but does not meet[,] any of the schedular criteria for a rating higher than 10 percent.' "  Esteban, 6 Vet. App. at 260.

Upon review, however, the Court found, in pertinent part:

The condition embodied in a rating under DC 7800 is entirely cosmetic in nature.  Such rating does not contain any component of pain or muscle damage.  The critical element is that none of the symptomatology for any one of these three conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  Appellant's symptomatology is distinct and separate: disfigurement; painful scars; and facial muscle damage resulting in problems with mastication.  Thus, as a matter of law, appellant is entitled to combine his 10% rating for disfigurement under DC 7800 with an additional 10% rating for tender and painful scars under DC 7804 and a third 10% rating for facial muscle injury interfering with mastication under DC 5325.

Id. at 261-62 (emphases in original).

In September 2004, the VA General Counsel considered whether an appellant could receive separate disability ratings under 38 C.F.R. § 4.71a, DCs 5260 (leg, limitation of flexion) and 5261 (leg, limitation of extension) for the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004).  After considering 38 C.F.R. § 4.14, and the Court's holding in Esteban, the General Counsel determined that, in some circumstances, separate disability ratings could be assigned (and combined under § 4.25) without constituting pyramiding.  In reaching that conclusion, the General Counsel stated:

[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.

In this regard, the Board notes that degenerative and traumatic arthritis of a single joint, established by X-ray findings, are rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  38 C.F.R. § 4.71a, DCs 5003, 5010.  When, however, the limitation of motion of the involved joint is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint (or group of minor joints) affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For rating purposes, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).

The Board has considered whether the Veteran is entitled to a separate rating for arthritis of the left shoulder, pursuant to 38 C.F.R. § 4.71a, DC 5003, and finds that no separate rating is warranted.  The 20 percent rating currently assigned for the Veteran's disability under DCs 5010-5020 contemplates recurrent dislocation of the scapulohumeral joint with frequent episodes and "guarding of all arm movements."  38 C.F.R. § 4.71a, DC 5020 (emphasis added).  The criteria for the assignment of a compensable evaluation for arthritis of a single major joint, based on X-ray evidence, likewise contemplates limited motion of the arm, when objectively confirmed.

As noted in Esteban and VAOPGCPREC 9-2004, the "critical element" in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.  Here, it cannot be said that the symptoms associated with arthritis and dislocation of the shoulder are wholly distinct and separate.  Rather, the criteria under both DCs overlap, inasmuch as they both contemplate limited motion of the arm; one as a result of guarding, and the other as a result of objectively confirmed limitation of motion.  In the Board's view, to compensate the Veteran for limitation of motion, and then separately compensate him for "guarding of all arm movements," which is tantamount to limitation of motion, would violate the principle that a claimant should not be compensated twice for the same symptomatology, as set out in 38 C.F.R. § 4.14, and is not appropriate.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate shoulder disabilities, including arthritis, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his left shoulder disorder is worse than reflected in medical reports.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's left shoulder disorder has been provided by the medical personnel who have examined him during the course of the current proceedings and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations is not warranted.

Extraschedular Consideration

The record shows that the Veteran is currently unemployed.  As such, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b) (1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria are inadequate for rating the Veteran's left shoulder disorder.  The competent medical evidence of record shows that his left shoulder disorder is primarily manifested by pain and some tenderness.  The applicable diagnostic codes used to rate the Veteran's left shoulder disorder provide for ratings based on limitation of motion.  Furthermore, the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  Because the first prong of the Thun test is not met, further consideration under 38 C.F.R. § 3.321 is not necessary.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in June 2009.  Moreover, the record shows that the appellant has been represented by a Veteran's Service Organization and its counsel, or by an attorney, throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records and complete VA outpatient treatment records.  The Veteran did not identify any private treatment records pertinent to the appeal.  While the Veteran was referred by VA for emergency room treatment at a private facility in July 2009 following a car accident to "check out if everything is ok," it is not indicated that he actually went for such treatment.  The Veteran also does not allege any left shoulder injury or complaint with regard to the accident.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  A VA examination was conducted in May 2009.  The examiner made all required findings and fully described the current disability.  The examination is adequate for adjudication purposes.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

A disability rating greater than 20 percent for left shoulder arthropathy with recurrent dislocations is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


